Citation Nr: 1700908	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-03 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel







INTRODUCTION

The Veteran had active duty service from April 1964 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, as relevant, denied service connection for right ear hearing loss and posttraumatic stress disorder (PTSD).  

Thereafter, in February 2011, the Veteran entered a notice of disagreement (NOD) as to the denial of both service connection issues.  An April 2011 letter from VA stated that the Veteran requested his claims for PTSD and right ear hearing loss be withdrawn, although the RO continued to develop the right ear hearing loss claim.  In this regard, a statement of the case (SOC) was issued in December 2012 and, in February 2013, the Veteran perfected his appeal as to such issue.  However, with regard to his claim for service connection for PTSD, the Veteran submitted an application to reopen his previously denied claim, to include as recharacterized as generalized anxiety disorder with depression.  A December 2012 rating decision granted service connection for depressive disorder not otherwise specified, also claimed as PTSD and generalized anxiety disorder, with an evaluation of 30 percent, effective November 5, 2009. In December 2013, the RO received an application for re-evaluation of the Veteran's claim for service connection for PTSD. An April 2014 rating decision denied the claim and the Veteran entered his NOD in July 2014. In February 2015, a SOC was issued by the RO.

In May 2015, the Veteran submitted a substantive appeal (VA Form 9) for his claim for service connection for PTSD. In a June 2015 letter from VA, he was informed that his substantive appeal was not accepted as it was untimely (i.e., was not received within one year of the April 2014 rating decision or within 60 days of the February 2015 statement of the case) and that the April 2014 rating decision became final. Thereafter, the Veteran did not appeal the issue of the timeliness of his substantive appeal. Moreover, an August 2016 informal hearing presentation from the Veteran's representative only addressed the issue of service connection for right ear hearing loss. Thus, the Board finds that the issue for entitlement to service connection for PTSD is not on appeal before the Board.

Furthermore, while the Veteran requested a Board hearing before a Veterans Law Judge on his untimely May 2015 substantive appeal, such document explicitly only pertained to his claim for service connection for PTSD.  He has not otherwise requested a Board hearing in regard to his current claim for service connection for right ear hearing loss.  

The appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran seeks service connection for right ear hearing loss. He asserts that he currently has right ear hearing loss as a result of in-service noise exposure. Specifically, in his February 2013 appeal, he reported that he was subjected to frequent noise and pressure variations due to his duties as a pilot. He also reported that he flew over 200 combat missions during the Vietnam War. Furthermore, at a January 2010 VA examination, the examiner determined that, as the Veteran's service treatment records documented a change in hearing during military service, it was at least as likely as not that his current hearing loss began during military service. However, despite the Veteran's acknowledged in-service exposure to noise and the January 2010 VA examiner's positive nexus opinion, the Board finds that further development is required to determine if the Veteran has a current hearing loss disability for his right ear under VA regulations. 38 C.F.R. § 3.385.

In this regard, the January 2010 VA examination revealed that the Veteran's speech discrimination score for the right ear was 100 percent and he had the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
30
25

At such time, the examiner noted review of the Veteran's claims file and medical records, including nearly annual audiometric testing during service. The examiner identified that the entrance examination dated October 1963, indicated that the Veteran's hearing was within normal limits from 500-6000 Hertz bilaterally and that subsequent hearing tests indicated that the Veteran had hearing within normal limits from 500-4000 Hertz bilaterally with moderate hearing loss at 6000 Hertz for his right ear. The examiner diagnosed the Veteran with mild sensorineural hearing loss at 3000 Hertz and moderately severe sensorineural hearing loss from 6000-8000 Hertz for his right ear.

Additionally, the Veteran was afforded another VA audiological examination in March 2011 that revealed that his speech discrimination score for the right ear was 100 percent. He had the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
35
25

The examiner diagnosed the Veteran with mild sensorineural hearing loss at 3000 Hertz and severe sensorineural hearing loss from 6000-8000 Hertz for his right ear. 

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. Thus, both VA examinations failed to demonstrate that the Veteran had a right ear hearing loss disability for VA purposes. 

Thereafter, the Veteran submitted a February 2013 private audiological examination conducted by Dr. C.H. that revealed that the Veteran's speech discrimination score for the right ear was 100 percent, although there is no indication that the Maryland CNC test was used as required by 38 C.F.R. § 3.385. Furthermore, it is unclear from the audiogram whether the Veteran met the required auditory thresholds for right ear hearing loss for VA purposes since the results are displayed in a graphical form that has not been converted to an appropriate numerical form. In this regard, the United States Court of Appeals for Veterans Claims has held that interpretation of a graphical audiogram is a finding of fact to be made by the Board in the first instance. Kelly v. Brown, 7 Vet. App. 471 (1995). If the Board is unable to interpret the graphical audiogram due to unclear results or several possible interpretations, then the Board must remand the results for translation by an appropriate specialist. Savage v. Shinseki, 24 Vet. App. 259 (2011) (when a private examination report is "unclear" or "not suitable for rating purposes," VA has a duty to seek clarification or explain why additional development of clarification is not needed); see 38 C.F.R. § 4.85(a). 

As this information is needed to accurately evaluate the Veteran's right ear hearing loss, a remand is necessary. Specifically, the AOJ should request that the Veteran submit the information or authorize VA to contact Dr. C.H. and/or the ENT Medical Center in Baton Rouge, Louisiana, to obtain the specific numerical puretone thresholds from the February 2013 hearing examination, if they are available. The private examiner also noted that the Veteran should follow-up with an audiological examination annually. Thus, the AOJ should also request additional records of hearing examinations conducted since February 2013 at the ENT Medical Center in Baton Rouge, Louisiana, if available. 

Additionally, the Veteran's treatment records indicated that he completed a VA hearing evaluation in January 2015, after his primary care clinic referred him due to hearing loss. During the evaluation, the Veteran denied any change in hearing or medical history since his last evaluation. However, he did state that he noticed difficulty understanding conversations. The audiologist noted that the Veteran was eligible for hearing aids and had mild to severe sensorineural hearing loss from 2000-8000 Hertz for his right ear, but that compared with the audiometric results obtained at the VA facility in 2011, the Veteran's hearing loss had remained essentially unchanged. Nonetheless, the evaluation report indicated that an audiogram was completed and electronically filed, but is not included in the current VA treatment records. Thus, a copy of that audiogram should be associated with the electronic claims file on remand since it is uncertain whether the Veteran met the auditory thresholds for a right ear hearing loss disorder for VA purposes. Moreover, the Veteran's treatment records also indicated that he was issued hearing aids for both ears in February 2015. 

Furthermore, the Veteran's February 2013 private audiological examination and his January 2015 VA hearing evaluation indicate that his right ear hearing loss may have increased in severity since the March 2011 VA examination, and that he may now meet VA's definition of hearing loss for his right ear. Therefore, a remand is warranted to assess the Veteran's right ear hearing loss so as to determine whether such now qualifies as a disability for VA purposes.  

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his right ear hearing loss claim, including those from Dr. C.H. and/or the ENT Medical Center in Baton Rouge, Louisiana. After obtaining any necessary authorization from the Veteran, all outstanding records, to include any VA treatment records dating since February 2015 and the January 2015 audiogram report, should be obtained.

The AOJ should also request that the Veteran submit the information or authorize VA to contact Dr. C.H. and/or the ENT Medical Center in Baton Rouge, Louisiana to obtain the specific numerical puretone thresholds indicated in the audiogram and clarification of the speech discrimination tested used at the February 6, 2013 hearing examination, if they are available, as well as any other reports of hearing examinations conducted since that time. 

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above development, if the results do not indicate a right ear hearing loss disability as defined by VA regulations, the Veteran should be afforded a VA audiological examination in order to determine whether he has a right ear hearing loss disability as defined by VA regulations. Specifically, the examiner should identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz. A Maryland CNC Test should also be administered to determine speech recognition scores. Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

3. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
	A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


